Citation Nr: 0723147	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  06-05 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

Entitlement to an evaluation in excess of 10 percent for 
service-connected residuals of a gunshot wound of the right 
leg involving Muscle Group XII.

Entitlement to an evaluation in excess of 10 percent for 
service-connected residuals of a gunshot wound to the right 
knee involving Muscle Group XIV.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kedem, Counsel



INTRODUCTION

The veteran served on active duty from April 1942 to April 
1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2004 rating decision by which the RO, inter 
alia, denied increased ratings for the disabilities 
enumerated above.  

This case has been advanced on the Board's docket due to good 
cause shown.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 
20.900(c) (2006).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board is aware of the veteran's advanced age and issues 
its apologies for any delay that will be caused by this 
remand.  In order, however, to ensure that all required 
development is carried out, a remand is unavoidable.

The RO must also associate with the claims file all Detroit 
VA Medical Center (MC) records dated from August 4, 2004 to 
the present.

Finally, as the veteran's service-connected disabilities were 
last examined over four and a half years ago, the Board does 
not have an accurate account of the current state of the 
service-connected residuals of gunshot wounds in light of the 
veteran's repeated assertions of an increase in severity.  In 
order that a clear picture of his service-connected gunshot 
wound residuals be available to the Board, a VA examination 
must be ordered and conducted as described below.

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Associate with the claims file all 
Detroit VAMC clinical records dated from 
August 4, 2004 to the present.

2.  Schedule a VA medical examination to 
determine the current severity of the 
residuals of gunshot wounds to right 
Muscle Group XII and right Muscle Group 
XIV.  Range of motion measurements should 
be provided.  All symptoms and 
manifestations must be described in detail 
and the severity of each should be 
described; the examiner in this regard 
should identify any objective evidence of 
pain or functional loss due to pain 
associated with the service- connected 
disabilities.  The examiner should be 
requested to provide an opinion as to the 
extent that pain limits the veteran's 
functional ability regarding each service-
connected disability.  The examiner should 
also be requested to determine whether, 
and to what extent, the service-connected 
disabilities exhibit weakened movement, 
excess fatigability, or incoordination.  
Finally, the examiner should comment on 
the effect of the service-connected 
disabilities on range of motion.  The 
examiner must review the claims file in 
conjunction with the examination and 
indicate in the examination report that 
the claims file was reviewed.  

3.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal remains 
denied, the veteran and his representative 
should be furnished a Supplemental 
Statement of the Case and given the 
opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



